DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 is construed to be indefinite because the recitation “the head” lacks a positive antecedent basis from dependency from claim 11, from claim 6, and from claim 1.  Claim 14 is construed to be indefinite because the recitation “their” does not clearly reference which feature is intended to be included. Since claims 15-19 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claims 16 and 17 are further construed to be indefinite because the recitation “the airflows” (plural form) lacks a positive antecedent basis.  Claim 17 is further construed to be indefinite because the recitation “the location” lacks a positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElroy et al. (US 5,421,102).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by McElroy as teaching:
a drying apparatus (see title and abstract) comprising: 
a body 15; 
a bar 18 movable relative to the body (wherein the disclosed bags meet the structure and function of the claimed bar because both move relative to a body); 
an air inlet 17; 
a flow generator 12 to receive inlet air from the air inlet and generate an airflow; 
a bar air outlet 24 at the bar for exhausting the airflow from the flow generator; and a bar orientation mechanism operable to control an orientation of the bar.  McElroy also discloses the claimed 2 feature wherein the orientation of the bar by the bar orientation mechanism determines a direction of the airflow from the bar air outlet (expressly disclosed at column 3 lines 31-47), the claim 3 feature wherein the bar orientation mechanism is operable to control a rotational orientation of the bar about a horizontal axis (expressly disclosed at column 6 lines 36-55), the claim 4 feature wherein the bar orientation mechanism comprises a motor operable to control a rotational orientation of the bar about a horizontal axis (expressly disclosed at column 6 lines 56-64),the claim 5 feature wherein the bar orientation mechanism is operable to control the bar through one or more oscillating patterns of movement (expressly disclosed at column 4 lines 60-65), the claim 6 feature wherein the drying apparatus further comprises a drive mechanism 42 operable to drive the bar relative to the body, the claim 7 feature wherein the drive mechanism is operable to move the bar relative to the body along at least a vertical direction (expressly disclosed at column 7 lines 14-23), the claim 8 feature wherein the drive mechanism comprises a motor operable to reorient the bar relative to the body the claim 9 feature wherein the drying apparatus further comprises a controller configured to, drive the drive mechanism to move the bar to a position adjacent to a head of a user; operate the flow generator to generate the airflow to the bar air outlet; and operate the bar orientation mechanism to orient the bar such that the airflow is directed towards the head of the user (expressly disclosed at column 3 lines 31-47), the claim 11 featuer wherein the drying apparatus further comprises: a second bar movable relative to the body, the second bar including a second flow generator, and a second bar air outlet; and a second bar orientation mechanism operable to control an orientation of the second bar, wherein the bar and the second bar are independently operable (expressly shown in figure 1), the claim 12 feature wherein the drive mechanism is further operable to drive the second bar relative to the body, the drying apparatus further comprises a controller configured to, drive the drive mechanism to move the bar relative to the body to a position vertically above and adjacent the head of a user; drive the drive mechanism to move the second bar relative to the body to a position vertically below and adjacent the head of the user; operate each of the flow generator and the second flow generator to generate an airflow to the respective bar air outlet and second bar air outlet; and operate each of the bar air outlet orientation mechanism and the second bar air outlet orientation mechanism to cause the airflows of the bar air outlet and second bar air outlet to converge (expressly shown in figure 4), the claim 13 feature wherein the bar orientation mechanism is operable to control a rotational orientation of the bar air outlet about a horizontal axis and the second bar orientation mechanism is operable to control a rotational orientation of the second bar air outlet about a horizontal axis, and the drying apparatus further comprises a controller configured to, operate each of the bar air outlet orientation mechanism and second bar air outlet orientation mechanism through one or more oscillating patterns of movement (expressly disclosed at column 3 line 63 through column 4 line 11), the claim 14 feature wherein the body comprises a body air outlet, the flow generator comprises a body flow generator and a bar flow generator, and each of the body air outlet and bar air outlet are for exhausting airflow from their respective body flow generator and bar flow generator (expressly shown in figures 1, 4), the claim 17 feature wherein the controller is further configured to operate the bar orientation mechanism through one or more oscillations to actively change the location of convergence of the airflows of the upper portion of the body air outlet and the bar air outlet (expressly disclosed at column 4 lines 12-31), the claim 18 feature  wherein the drying apparatus further comprises a selectively connectable airflow conduit between the body flow generator and the bar air outlet to divert the body flow generator airflow to the bar air outlet (expressly disclosed at column 4 lines 32-49), the claim 19 feature wherein when the airflow conduit is connected the bar air outlet, the bar air outlet is able to receive airflow of both the body flow generator and the bar flow generator (expressly shown in figure 1), and the claim 20 feature wherein the drying apparatus further comprises a head drying unit with a head drying air outlet, the head drying unit provided on top of the body and is able to be reoriented relative to the body to redirect an airflow of the head drying air outlet (expressly shown in figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McElroy in view of Ross (US 6,718,650).  McElroy discloses the claimed invention, as rejected above, except for the recited thermal sensor and moisture configuration.  Ross, another drying apparatus, discloses those features at column 9 lines 4-28.  It would have been obvious to one skilled in the art to combine the teachings of McElroy with the teachings of Ross for the purpose of controlling moisture by temperature sensing and measurement for adjustment.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy in view of Hudon (US 3,128,161).  McElroy discloses the claimed invention, as rejected above, except for the recited damper.  Hudon, another drying apparatus, discloses that feature at column 2 lines 10-17.  It would have been obvious to one skilled in the art to combine the teachings of McElroy with the teachings of Hudon for the purpose of controlling airflow by flow restriction adjustment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-8, 12, 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13, 15, and 16 of copending Application No. 17/014,711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to exclude the copending application features of a nozzle and consumable dispensing unit, since both claimed invention would perform as claimed regardless of those features and applicants have not claimed or disclosed the criticality of those features as being necessary for patentability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited with this application may teach one or more claimed features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References C, D, O, cited on the first page of this action are patent publications from the same inventive entity as the current application.  References A, B, E, H, I, K, L, N, cited on the first page with this action, and references A, B, C, D, cited on the second page with this action teach drying apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tuesday, July 26, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753